AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                               PROOF OF SERVICE
                     (This section should not be filed with the court unless required. by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title,         if any)

on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


         _ _,<___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         on (date)                                    ; or

            efiretumed the subpoena unexecuted because:                          .patfi c:l k~               not- C,\ f eJ2..t:A._ r '\ ~
         _tou~. ,~1°-' s
                                                 I

                                                     c\009           by w..e- 't:>><
            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $   ____ _____ ,       ,,_   -



My fees are$                                         for travel and $                              for services, for a total of$               0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server's signature



                  MAY 11 2021                                                                      Printed name and title




                                                                   7sso ~. ~I ;s\;:µ,1                             s+-    1   RC\_(.e[~ l,, 't-Js.-
                                                                                               .      Server's address

                                                                                          GERALD M. BAKER, SHERIFF
Additional information regarding attempted service, etc.:




                                                                                                                                               FILED
                                                                                                                                         MAY 1 4 2021
                                                                                                                                   PETER A. MOORE, JR .. CLERK
                                                                                                                                    US DISTRICT COURT. EDNC
                                                                                                                                  BY   -1.'.'.k\Y3> __ ,., _'m.:P CU<

                   Case 5:21-cv-00061-FL Document 45 Filed 05/14/21 Page 1 of 1
